Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 1 of 41 PAGEID #: 838




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

LEAGUE OF WOMEN VOTERS et. al. :
                               :
    Plaintiffs,                :
                               :
                               :
    v.                         :            CASE NO. 20-cv-3843
                               :
                               :            JUDGE WATSON
FRANK LAROSE                   :
                               :
    Defendant.                 :


    DEFENDANT SECRETARY OF STATE FRANK LAROSE’S OPPOSITION TO
          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


                                     Respectfully submitted,

                                     DAVE YOST
                                     Ohio Attorney General

                                     /s/ Julie M. Pfeiffer
                                     JULIE M. PFEIFFER (0069762)*
                                     Counsel of Record
                                     ANN YACKSHAW (0090623)
                                     BRANDI SESKES (0077648)
                                     Assistant Attorneys General
                                     Constitutional Offices Section
                                     30 East Broad Street, 16th Floor
                                     Columbus, Ohio 43215
                                     Tel: (614) 466-2872; Fax: (614) 728-7592
                                     Julie.pfeiffer@ohioattorneygeneral.gov
                                     Ann.Yackshaw@ohioattorneygeneral.gov
                                     Brandi.Seskes@ohioattorneygeneral.gov

                                     Counsel for Defendant Ohio Secretary of State Frank
                                     LaRose
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 2 of 41 PAGEID #: 839




                                        INTRODUCTION

       “Ohio is a national leader when it comes to early voting opportunities.” Ohio Democratic

Party v. Husted, 834 F.3d 620, 623 (6th Cir. 2016). And yet Ohio must defend countless cases

“asking the federal courts to become entangled, as overseers and micromanagers, in the minutiae

of state election processes.” Id. at 622. Ohio has even faced “cases” without plaintiffs, initiated by

district courts themselves based on anonymous phone calls. See In re 2016 Primary Election, 836

F.3d 584, 585–86 (6th Cir. 2016). This case presents yet another bizarre twist on Ohio election

litigation. This time, Plaintiffs ask the Court to redecide an issue litigated four years ago. Ne.

Ohio Coal. for the Homeless v. Husted (NEOCH), 837 F.3d 612 (6th Cir. 2016).

       In NEOCH, the Sixth Circuit upheld the constitutionality of Senate Bill 205, which

“reduced the number of post-election days for absentee voters to cure identification-envelope

errors . . ., from ten to seven.” Id. at 618. An identification-envelope signature that did not

correspond to the voter’s registration signature was one such error. Ohio Rev. Code § 3509.07.

Plaintiffs contended that the shortened cure period imposed an undue burden on their right to vote

under the Anderson-Burdick standard, id. at 635, violated their equal-protection rights, see id. at

635-36, and also violated their procedural-due-process rights because cure forms “may arrive after

the end of the cure period,” see Ne. Ohio Coal. for the Homeless v. Husted, No. 2:06-cv-896, 2016

U.S. Dist. LEXIS 74121, at *138 (S.D. Ohio June 7, 2016). The Sixth Circuit found that the

shortened cure period survived all three challenges.

       Now, four years later, error correction for absentee ballots has become one of the hottest

issues for the upcoming presidential election. So, Plaintiffs sued. Plaintiffs claim that the deadline

to correct signature mismatches on identification envelopes imposes an undue burden on their right

to vote under the Anderson-Burdick standard, violates their equal-protection rights, and violates

their procedural-due-process rights because cure forms may arrive after the end of the cure period.


                                                  1
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 3 of 41 PAGEID #: 840




Sound familiar? It should. NEOCH makes half of this case easy: the Sixth Circuit has already

upheld the notice-and-cure period for correcting absentee-ballot errors, including mismatched

signatures, against the challenges Plaintiffs assert here. Plaintiffs never mention NEOCH, make

no attempt to distinguish it, and fail to show why they are substantially likely to succeed on the

merits of the claims already decided in that case.

       The other half of this case is just as easy. Plaintiffs challenge the practice of matching

signatures on absentee-ballot applications, claiming Ohio law does not permit matching at the

application stage. But their argument ignores the plain language of the law, which requires boards

to verify that every absentee-ballot application includes “the elector’s signature.” Ohio Rev. Code

§ 3509.03(B)(2). Plaintiffs do not explain how a board of elections can determine whether the

signature on an absentee-ballot application is “the elector’s signature” without matching it to the

voter’s information on file. Nor do they establish any likelihood of success on their claims that

signature matching on absentee-ballot applications is unconstitutional.

       If the Sixth Circuit’s binding precedent is not enough to deny Plaintiffs’ motion then

consider this: Ohio election officials reject a miniscule amount of absentee ballots for signature

mismatch. Just months ago, in the 2020 primary election, Ohio election officials rejected only 217

out of 1,565,792 absentee ballots cast by mail for signature mismatch. In the 2018 general election,

just 234 out of 949,104 by-mail absentee ballots, and in the 2016 general election, only 335 out of

1,206,416 by-mail absentee ballots were rejected for signature mismatch. The NEOCH Court was

correct when in 2016 it deemed the challenged provisions a trivial burden on voting. 837 F.3d at

635. The statistics prove that nothing has changed. Ohio’s legitimate interests in identifying

voters, preventing fraud, and administering its elections still easily outweigh the trivial burden on




                                                 2
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 4 of 41 PAGEID #: 841




voting. Plaintiffs are not likely to succeed on the merits of their claims, and their motion for

preliminary injunction should be denied.

I.     FACTS

        All registered voters in Ohio may vote by absentee ballot, for any reason or for no reason

at all. Ohio Rev. Code § 3509.02. They may vote by absentee ballot either by mail or in person

for almost a month prior to the election. Ohio Rev. Code §§ 3509.01(B), 3509.051. Regardless

of the method chosen, for the last one hundred years, Ohio law has required a voter who casts an

absentee ballot to provide a signature to verify that voter’s identity. See Ex. A, Ohio Gen. Code §

4785-138, Senate Bill 2 (88th GA) (p. 67 of 108).

       A.      Applying for an Absentee Ballot.

       To receive an absentee ballot by mail, a voter must apply in writing. Ohio Rev. Code §

3509.03(A). The application window is long. For the upcoming 2020 Presidential General

Election, voters could begin requesting absentee ballot applications on January 1, 2020, and can

continue to do so until noon on Saturday, October 31, 2020, the third day before the election. Ohio

Rev. Code § 3509.03(D); Ex. B, Declaration of Amanda Grandjean at ¶ 5.

       Absentee ballot applications are widely available. In fact, Defendant LaRose mailed an

application—already prefilled with the voter’s name and address—to every registered voter in

advance of the 2020 Presidential General Election. Grandjean Dec. at ¶ 15. Voters also may

request an application through the Secretary of State’s website or by calling the Secretary of State.

Id. at ¶ 11. Or they may contact their county board of elections to request one via telephone or

email. See League of Women Voters v. LaRose, No. 2:20-cv-1638, 2020 U.S. Dist. LEXIS 91631,

at *20-21 (S.D. Ohio Apr. 3, 2020). Alternatively, a voter may access and print a fillable PDF of

the application on the Secretary of State’s website.       See Form No. 11-A, Absentee Ballot

Application, available at https://www.ohiosos.gov/globalassets/elections/forms/11-a english.pdf


                                                 3
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 5 of 41 PAGEID #: 842




(last accessed September 11, 2020). Applications also are available through a link on the websites

of both major political parties and Plaintiff League of Women Voters. See “Request Your Vote

By Mail Application,” https://ohiodems.org/vote/ (last accessed September 11, 2020); “Let’s Start

Your Vote By Mail Application,” https://slate.ohiogop.org/vote-by-mail/ (last accessed September

11, 2020); “Get Ready to Vote,” https://www.lwvohio.org/register-to-vote (last accessed on

September 11, 2020).

       But voters need not use any of these applications. Voters can create their own application

by writing the required information on any available piece of paper. League of Women Voters,

2020 U.S. Dist. LEXIS 91631, at *20-21. Indeed, an absentee-ballot application need not be “in

any particular form.” Ohio Rev. Code § 3509.03(B). It simply must include: the voter’s name,

date of birth, address, identification (i.e., driver’s license number, last four digits of the voter’s

social security number, or a copy of a valid form of identification), election for which the voter is

requesting a ballot, and signature with an affirmation declaring that the voter is eligible to vote.

Ohio Rev. Code § 3509.03(B)(1)-(9).

       After completing an application, a voter can mail the application to the board of elections

or return the application at the board of elections’ office either in person or by the board’s

contactless and secure drop box, available twenty-four hours a day and seven days a week.

Grandjean Dec. ¶¶ 13-14; Ohio Rev. Code § 3509.03(D).

       Once received, the board of elections must review the application to ensure that it contains

all the information required by statute, including the voter’s signature. Ohio Rev. Code §§

3501.011(A), 3509.04(A); Grandjean Dec. at ¶ 17. The voter’s signature is “the mark of that

elector as it appears on the elector’s voter registration record.” Ohio Rev. Code § 3501.011(C).

Accordingly, boards compare the signature on the application to the voter’s record in the board of




                                                  4
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 6 of 41 PAGEID #: 843




elections’ county voter registration system. Ex. C, Declaration of David Payne ¶¶ 4-5; Ex. D,

Declaration of Brian Cleary ¶ 2. Both the Cuyahoga and Franklin County Boards of Elections

train staff members to presume validity and to review signatures liberally, erring on the side of

accepting a signature. Payne Dec. ¶ 13; Cleary Dec. ¶ 5. If the information and signature are

verified, the board mails an absentee ballot to the voter. Ohio Rev. Code § 3509.04(B).

       If any piece of information is missing, including the voter’s signature as it appears on the

registration record, the board must “promptly” notify the voter, so the voter may cure the

application during the application window. Ohio Rev. Code § 3509.04(A). To ensure promptness,

Defendant LaRose has directed boards of elections to notify a voter by telephone and email “to

complete this process as quickly as possible.” Grandjean Dec. at ¶ 20. However, a voter need not

wait for notification to fix a mistake. A voter can track the status of an application online using

the board of elections’ tracking system. Id. at ¶ 21.

       A voter who requests an absentee ballot is not required to vote by absentee ballot. If a

voter requests an absentee ballot but never receives it or decides to vote in-person, the voter can

appear at the appropriate polling location on Election Day and cast a provisional ballot. Ohio Rev.

Code § 3509.09(B). Additionally, due to COVID-19, any voter who is concerned about entering

a polling location on Election Day, or is physically unable to do so, may remain in his/her vehicle

and vote curbside at the polling location. Grandjean Dec. at ¶ 46.

       B.      Voting And Returning An Absentee Ballot.

       In Ohio, voters enjoy almost a month of early absentee voting. With some exceptions not

relevant here, absentee ballots go out to voters beginning October 6, 2020, the day after the close

of voter registration. Ohio Rev. Code § 3509.01(B)(2).

       Each absentee ballot packet includes an identification envelope that the voter must

complete and sign. Ohio Rev. Code § 3509.05; Grandjean Dec. at ¶¶ 26, 31. As with an


                                                 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 7 of 41 PAGEID #: 844




application, the voter or a family member may return a voted absentee ballot by mail or at the

board of elections’ office, either in person or by a contactless and secure drop box, which is

available twenty-four hours a day and seven days a week. Ohio Rev. Code § 3509.05(A);

Grandjean Dec. at ¶¶ 27, 29.

       To be counted, an absentee ballot must be timely received no later than the close of polls

on Election Day, i.e., by 7:30 p.m., if delivered in person. Ohio Rev. Code § 3509.05. Voters

must postmark ballots returned by mail no later than the day before Election Day, i.e., November

2, 2020, and the board must receive them no later than the 10th day after Election Day. Id.

       The board of elections reviews all absentee ballots for timeliness and completeness. Ohio

Rev. Code § 3509.05-.06; Grandjean Dec. at ¶ 32. 1 As with an application, the information and

signature provided on the identification envelope must match the voter’s record in the board of

elections’ county voter registration system. Payne Dec. at ¶¶ 9-10; Grandjean Dec. at ¶ 34. If a

piece of information is missing or if the signature does not match, the voter has an opportunity to

cure the ballot. Id.

       In 2014, Ohio codified a procedure for voters to cure deficient absentee ballot identification

envelopes. See NEOCH, 837 F.3d at 635. Boards send voters a Form 11-S with a pre-addressed

return envelope to correct any identification-envelope mistakes. Grandjean Dec. at ¶ 34. A strict

notice schedule dictates the timing of the boards’ mailings. Early in the absentee period, i.e.,

between October 6 and October 24, a board must mail a Form 11-S not later than two business

days after receiving the deficient identification envelope. Grandjean Dec. at ¶ 39. From October




1
  Despite the outdated language of Ohio Rev. Code § 3509.06, boards of elections do not send
identification envelopes to a precinct polling location for tabulation or review. Grandjean Dec. at
¶32. Boards of elections review all identification envelopes and tabulate all absentee ballots at the
board of elections’ office. Id.


                                                 6
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 8 of 41 PAGEID #: 845




26 until October 30, the board must issue the Form 11-S not later than one calendar day after the

identification envelope is received. Id. And late in the process, i.e., from October 31 until

November 9, the board must issue a Form 11-S on the same day that a deficient identification

envelope is received. Id. In addition to mailing the Form 11-S, Defendant LaRose has directed

boards of elections call and/or email voters to apprise them of their mistakes. Grandjean Dec. at

¶ 35. However, as with an application for an absentee ballot, a voter need not wait for notification

or a Form 11-S. A voter can track the status of an absentee ballot online using the board of

elections’ tracking system. Id. at ¶¶ 22, 24.

       A voter may return the Form 11-S in person, by drop box, or by mail. Grandjean Dec. at

¶¶ 37-38. A board of elections must receive a completed Form 11-S by the 7th day after an election,

or the 11-S must be post-marked by the 7th day after the election and received by the board of

elections by the 10th day after the election. Grandjean Dec. at ¶ 41.

       C.      The Number Of Absentee Ballots Rejected For Mismatched Signatures.

       Mismatched signatures are rare in Ohio. For the 2016 general election, Ohio 1,206,416

absentee ballots were cast by mail and 335 absentee ballots were rejected for a non-matching

signature. Id. at ¶ 42. For the 2018 general election, 949,104 absentee ballots were cast by mail

and 234 ballots were rejected for a non-matching signature. Id. Of the 1,565,792 absentee ballots

cast by mail in the 2020 primary, only 217 were rejected for a non-matching signature. Id. at ¶ 43.

The number of Ohio voters who cast absentee ballots in the 2020 primary dramatically increased

due to COVID-19, but the number of absentee ballots rejected for a mismatched signature

remained consistent with prior elections.




                                                 7
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 9 of 41 PAGEID #: 846




       D.      Plaintiffs’ Claims

       Plaintiffs George Mangeni, Carolyn Campbell, the League of Women Voters, and the Ohio

A. Philip Randolph Institute brought this lawsuit against Secretary LaRose. In this motion,

Plaintiffs do not ask this Court to deem signature-matching unconstitutional. 2 Plaintiffs seek only

to “ameliorate” signature-matching issues exacerbated by COVID-19 and the United States Postal

Service. Pls. Mot. for PI, Doc. 24 at PageID#133-35. As set forth below, Plaintiffs’ claims are

meritless and their motion for preliminary injunction should be denied.

II.    LAW AND ARGUMENT

       A. Standard Of Review

       To obtain a preliminary injunction, Plaintiffs must show: (1) they have strong likelihood

of success on the merits; (2) they would suffer irreparable injury absent the injunction; (3) issuance

of an injunction would not cause substantial harm to others; and (4) the public interest would be

served by issuance of an injunction. See Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000).

       B.      All Plaintiffs lack Article III standing to sue.

       Plaintiffs seek to enjoin signature matching on all absentee ballot applications and on late

received absentee ballots where the time for cure has lapsed. Pls. Mt. for PI at PageID#129. They

allege that the signature-matching process in Ohio is so error prone that valid applications for

absentee ballots will be rejected, resulting in thousands of Ohioans being disenfranchised from the

right to vote in the 2020 general election in violation of the First Amendment and the Equal



2
  Plaintiffs state that “whether or not Ohio has a legitimate interest in conducting signature
matching in general” is “a question that is not the subject of this litigation and not before this
Court.” Pls. Mot. for PI at PageID#157. Accordingly, the declaration of Plaintiffs’ expert Linton
Mohammed, which challenges the efficacy of signature matching in general, is irrelevant to the
very narrow issues before the Court on the motion for preliminary injunction. It does not relate at
all to whether Ohio law permits boards of elections to use signature matching on absentee-ballot
applications or to the notice-and-cure period for absentee ballots, the only two issues here.


                                                  8
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 10 of 41 PAGEID #: 847




Protection Clause. Id. at PageID#132. Plaintiffs also claim that any late-received absentee ballots

where there is an “inadequate” time to cure signature mismatches must be automatically counted,

despite not being verified, in order to comport with procedural due process. Id. at PageID#161-

162. Plaintiffs’ claims are meritless. But this Court should deny the Plaintiffs preliminary

injunctive relief because they lack standing to bring their claims.

       “To establish Article III standing, a party must meet three requirements: (1) he must

demonstrate injury in fact—a harm that is both concrete and actual or imminent, not conjectural

or hypothetical; (2) he must establish causation—a fairly traceable connection between the alleged

injury in fact and the alleged conduct of the defendant; and (3) he must demonstrate

redressability—a substantial likelihood that the requested relief will remedy the alleged injury in

fact.” Davis v. Detroit Pub. Schs. Cmty. Dist., 899 F.3d 437, 443 (6th Cir. 2018) (quotation marks

omitted). “The burden of establishing standing is on the party seeking federal court action.” Rosen

v. Tenn. Comm'r of Fin. & Admin., 288 F.3d 918, 927 (6th Cir. 2002). Additionally, “a plaintiff

must demonstrate standing separately for each form of relief sought.” Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).

               1. Mangeni and Campbell fail to show an actual or imminent injury.

       Foremost among the requirements for standing is “injury in fact.” Gill v. Whitford, 138 S.

Ct. 1916, 1929 (2018). An injury must be “‘concrete and particularized’ and ‘actual or imminent,

not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). “In the typical case, a statute must be

enforced against the plaintiff before he may challenge its constitutionality, but pre-enforcement is

available in some contexts if threatened enforcement [is] sufficiently imminent – that is, there is a

credible threat that the provision will be enforced against the plaintiff.” Phillips v. DeWine, 841

F.3d 405, 415 (6th Cir. 2016) (quotation marks omitted) (alteration in original).       Anticipated


                                                 9
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 11 of 41 PAGEID #: 848




injuries that are not sufficiently imminent are too speculative for Article III purposes. “‘Although

imminence is concededly a somewhat elastic concept, it cannot be stretched beyond its purpose,

which is to ensure that the alleged injury is not too speculative for Article III purposes – that the

injury is certainly impending.’” Id. at 416 (quoting Lujan, 504 U.S. at 565 n.2).

       George Mangeni lacks standing because he is not an absentee voter by mail. Mangeni Dep.

16:20-25; 17:1-3, Doc. 40 at PageID#719. Except for the 2020 primary election, when he had no

choice but to vote by mail, Mangeni has voted in person in every election since he became a

registered voter in 2015. Id. Indeed, Mangeni intends to vote in person at his assigned polling

location on Election Day 2020. Id. at 33:12-22, PageID#723. Mangeni therefore lacks any

concrete, imminent injury from signature matching on absentee ballots or applications or the cure

period because they simply will not apply to him. Accordingly, Mangeni lacks standing to bring

his claims.

       Carolyn Campbell also fails to establish a concrete, imminent injury from a possible

signature mismatch on her absentee ballot or application. Start with the 2020 primary election.

Campbell submitted a signature on her absentee ballot application that did not match her

registration signature. Campbell Dep. 11-12, Doc. 40-2 at PageID#688. She cured that signature

mismatch when she successfully returned her updated signature to the Cuyahoga County Board of

Elections on March 20, 2020. Id. at 12-13, PageID#688. The Board mailed Campbell her absentee

ballot, but it never received it back from Campbell. Cleary Dec. at ¶ 16. Therefore, Campbell’s

failure to cast a vote in the 2020 primary election was not due to a signature mismatch, or because

of the cure deadlines. It was because the Board never received her absentee ballot. Id.

       Looking forward to the 2020 general election, Campbell will encounter none of the same

issues. She will mail her absentee ballot application to the Cuyahoga County Board of Elections




                                                 10
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 12 of 41 PAGEID #: 849




on September 10, 2020, well ahead of the deadline and in plenty of time for her to receive her

absentee ballot. Campbell Dep. at 43, Doc. 40-2 at PageID#696. And she will use her updated

signature on the application, so she will most certainly have no rejection based on a signature

mismatch. Id. This time around, Campbell’s plans for how she will be returning her absentee

ballot are vastly different too. She has a family reunion on October 10 in the Cleveland area and,

if she has her absentee ballot by then, she plans to drop off it off at the Cuyahoga County Board

of Elections. Id. at 44-45, PageID# 696. If not, she will “mail it in as soon as [she] fills it out very

immediately after receiving it.” Id. at 45:16-17, PageID#696. Therefore, Campbell’s experience

in the 2020 primary election does nothing to establish that rejection of her absentee ballot in the

2020 general election for a signature mismatch with no time to cure is concrete or imminent. See

Warshak v. United States, 532 F.3d 521, 533 (6th Cir. 2008) (Plaintiff could not rely on past

instances of alleged unconstitutional searches of his email accounts to show that “he will be

exposed to future unconstitutional searches” because the probability of future harm “turns on a

long list of speculative assumptions.”).

       What is more, Campbell controls the chain of events. Indeed, whether Campbell’s absentee

ballot will be counted in the 2020 general election depends on decisions she has yet to make. It’s

possible, yes, that Campbell will wait until late in the absentee period to submit her ballot and will

choose to revert back to her previous signature, resulting in a ballot rejection. But Campbell has

not one shred of evidence showing that any of those events are likely to occur. Indeed, Campbell

does not know if she will vote by mail this November, but she is sure that she will diligently and

timely submit her absentee ballot application and absentee ballot in time for it to be counted.

Campbell Dep. at 44-45, Doc. 40-2 at PageID#696. Any threat of injury depends on “chain of




                                                  11
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 13 of 41 PAGEID #: 850




contingencies,” and this does not satisfy Article III. Clapper v. Amnesty Int’l USA, 568 U.S. 398,

410 (2013). Speculation cannot establish Article III standing.

        Campbell lacks standing for one last reason. She is likely ineligible to vote in Ohio’s 2020

general election because she is a resident of Indiana. Ohio law provides that “if a person removes from

this state and continuously resides outside this state for a period of four years or more, the person shall

be considered to have lost the person’s residence in this state, notwithstanding the fact that the person

may entertain an intention to return at some future period.” Ohio Rev. Code § 3503.02(F).

        Campbell, a 37-year-old single person with no children, is registered to vote in Cuyahoga

County at what she claims is her “permanent address” with her mother at 1227 Eastwood Ave. in

Mayfield Heights. Campbell Dec. ¶ 2; Campbell Dep. at 7-8, 25, Doc. 40-2 at PageID#687, 691.

But several critical pieces of information show that Campbell is no longer a resident of Ohio and

is therefore ineligible to vote there this November: (1) she has maintained full-time, permanent

employment in Indiana for over five years (Id. at 30-33, PageID#693); (2) Campbell has

maintained permanent living arrangements in Indiana through apartment leases and homes for over

five years (Id. at 33-38, PageID#693-95); (3) she has not stepped foot in Ohio since December

2019 (Id. at 32, PageID#693); (4) she is an established volunteer at two animal shelters in Indiana

and her doctor and dentist are all in Indiana (Id. at 39-40, PageID#695); (5) she maintains a

bedroom at her mother’s house in Mayfield Heights and she assists her mother with tasks but she

does not pay rent or otherwise contribute financially to the household (Id. at 25-26, PageID#691-

92). Additionally, Campbell’s declaration that she has resided with her mother since 2006 is also

patently false because she lived in Stark County from 2014 to 2015 and even registered to vote

there. Id. at 23-25, PageID#691. Campbell also resided in several apartments around the




                                                    12
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 14 of 41 PAGEID #: 851




Cleveland area throughout the years, despite her declaration that she has resided with her mother

since 2006. Id. at 29-30, PageID#692-93.

        At bottom, the Secretary has presented ample evidence to show that Campbell is a resident

of Indiana, and Campbell has no evidence to show that she actually resides in Ohio. In fact, she

even sat for her deposition in this case from her residence in Greenfield, Indiana. Id. at 7-8,

PageID#687. And Campbell has no plans to return to Ohio – “So I do not have a plan set in pace

to leave Indiana or to get another job somewhere, but I do not have a plan to stay in Indiana for

the rest of my life.” Id. at 35:13-16, PageID#694. Accordingly, Campbell lacks standing for this

additional reason.

                2. The Organizational Plaintiffs fail to show actual or imminent injury that
                   is fairly traceable to the Defendant.

        Like an individual plaintiff, an organization must establish standing by showing that it has

suffered “an injury in fact, fairly traceable to the defendant's conduct, that is likely to be redressed

by a favorable decision from the court.” Fair Elections Ohio v. Husted, 770 F.3d 456, 459 (6th

Cir. 2014). Each element of standing “must be supported in the same way as any other matter on

which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required

at successive stages of the litigation.” Lujan, 504 U.S. at 561.

        An organization has standing when: (1) a defendant’s actions impede its efforts to carry

out its mission, and (2) forces the organization to divert its resources in order to address the

defendant’s action. Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). LWV and APRI

attempt a resource-diversion theory to establish injury. They claim that the challenged provisions

have caused them to divert resources away from “other voter registration and education activities.”

Am. Compl., Doc. 25, PageID # 499-50, ¶¶ 19, 23. In other words, because Ohio’s absentee-




                                                  13
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 15 of 41 PAGEID #: 852




voting signature matching and cure processes are so onerous, they have to conduct extra voter-

education services to educate voters about the processes. Id. at ¶¶ 20, 23.

       In this case, the resource-diversion theory fails for several critical reasons. First, LWV and

APRI challenge absentee voting provisions that have been in place since 2014, and in the case of

signature matching generally, for nearly a hundred years. See NEOCH, 837 F.3d at 635. As a matter

of law, there is nothing new here. But the COVID-19 global pandemic struck earlier this year and

limited voting in the 2020 primary election to mail-in absentee ballots only. And the Plaintiffs credit

COVID-19 with an anticipated rise in mail-in absentee voting for the 2020 general election. Am.

Compl. ¶ 1. So, LWV and APRI have increased their focus on absentee voting processes in voter

education and outreach because of the COVID-19 epidemic. In fact, according to LWV, “very, very

few folks were really voting absentee until recently.” Miller Dep. 18: 1-2, Doc. 40-4 at PageID# 750.

To be sure, LWV believed the provisions that it now challenges have been “problems” in years past.

Id. at 27-28, PageID#752. Until COVID-19, however, LWV had been focused on other absentee

voting issues such as online applications. Id. at 31-32, PageID# 753.

       In these pandemic times, LWV refocused its efforts on absentee voting. These efforts do

not deal exclusively with the signature matching and cure provisions. Instead, those issues just

became part and parcel of LWV’s regular voter-education efforts on absentee voting. Examples

include: (1) an increase in educational flyers surrounding absentee voting in the COVID era, which

among other things, also included signature matching and cure processes (Id. at 45, 53, PageID#

756, 758); (2) town halls where a wide variety of subjects were discussed including signature

matching and cure processes (Id. at 46, PageID#757); (3) increase in volunteer training on the

“challenges of the absentee system” (Id. at 49, PageID#757); and (4) updating the website with a




                                                  14
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 16 of 41 PAGEID #: 853




“Voting With COVID” page (Id.). At bottom, LWV failed to offer any evidence that it diverted

resources to deal with the challenged provisions exclusively.

       The same is true for APRI. APRI educates voters about absentee voting in general through

voter registration drives and phone banks, but it is not educating its members on signature matching

and the cure processes at this time. Washington Dep. at 39-43, 47-48, Doc. 40-1 at PageID# 623-

24, 625. APRI may use its phone banks closer to Election Day to educate voters about signature

matching. Id. at 48-49, 53, PageID#625-26. APRI is drafting a “working document” on the

challenged provisions but is not sure “how all this is going to play out [yet].” Id. at 46; 4-5,

PageID#625. But general education on voting by mail has always been a service APRI provides

to its members and the public. Id. at 57-58, PageID#627-28. At present, however, APRI is still

“putting their plan together” to “try to figure out how to incorporate this whole thing of signature

into our overall plan.” Id. at 60, PageID#628. Like LWV, APRI has failed to offer any evidence

that it diverted resources to deal exclusively with the challenged provisions.

       The Sixth Circuit’s decision in Fair Elections Ohio is controlling. Like here, the Fair

Elections Ohio plaintiffs claimed to have diverted resources to address an already existing voting

law. 770 F.3d at 459. The organizational plaintiff sued and moved to enjoin existing laws that

provided different absentee ballot deadlines for jailed voters and hospitalized voters. To establish

standing, the plaintiff claimed that it was compelled to divert resources to address the issue of late-

jailed electors. Id. at 460. But the Sixth Circuit found that the organizational plaintiff could not

establish standing, “merely by virtue of its efforts and expense to advise others how to comport

with the law.” Id. The Court explained, “it is not an injury to instruct election volunteers about

absentee voting procedures when the volunteers are being trained in voting procedures already.”

Id. at 459-460.




                                                  15
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 17 of 41 PAGEID #: 854




       Now compare Fair Elections Ohio with NEOCH, where the organizational plaintiffs

challenged newly enacted provisions involving voter identification. The NEOCH Court explained:

       “[T]hat distinction is not just academic. Whereas the Fair Elections plaintiff
       merely exhausted “efforts and expense [in] advis[ing] others how to comport
       with” existing law, NEOCH has immediate plans to mobilize its limited resources
       to revise its voter-education and get-out-the-vote programs on account of SB 205
       and SB 216. In the past, NEOCH focused on educating and assisting the homeless
       with mail-in voting. Given the changes ushered in by SB 205 and SB 216, NEOCH
       determined that its resources are better spent assisting the homeless in participating
       in early in-person voting. To that end, it plans to redirect its focus for the 2016
       general election by encouraging early in-person voting and driving homeless voters
       to the polls. It reports that this will require more volunteers, time, and expenditures.
       That is not simply the “effort and expense” associated with advising voters how to
       “comport” with the law, but an overhaul of the get-out-the-vote strategy of an
       organization that uses its limited resources helping homeless voters cast ballots.
       Their injury is imminent, as well as concrete and particularized.

837 F.3d at 624 (internal citations omitted).

       Here, LWV and APRI fall within the Fair Elections Ohio paradigm for several reasons.

First, they only challenge existing laws. Second, the supposed “diversion” of resources is just

advising voters on how to comport with the existing laws on absentee voting. Finally, and most

importantly, the supposed “diversion” isn’t much of a diversion at all. LWV and APRI have

always used their resources to educate voters on absentee voting laws. With the onset of COVID-

19, LWV and APRI now answer questions and educate voters on signature matching and the cure

provision as part of their absentee-voter education efforts. Ultimately, they have failed to show

injury—that resources have been diverted to account for a new law.

       Put another way, even if LWV and APRI can establish an injury, they cannot show that it

is fairly traceable to the Secretary. If there is a culprit here, it is the COVID-19 global pandemic.

As discussed above, LWV and APRI revised their focus on voter education and voter services to

deal with the increase in mail-in absentee voting in the 2020 primary election due to the pandemic.

The law on signature matching and curing hasn’t changed. And LWV and APRI did not prioritize



                                                 16
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 18 of 41 PAGEID #: 855




resources on the challenged provisions until the COVID-19 pandemic made it imperative. Because of

this, LWV and APRI simply prioritized education on Ohio’s entire absentee-ballot process and swept

the signature matching and cure provisions in with it. Time and again, the Sixth Circuit and other

courts around the nation have made clear that pandemic-created injuries do not automatically translate

into unconstitutional state-created injuries. Thompson v. DeWine, 959 F.3d 804 (6th Cir. 2020). 3

       It logically flows from the teachings in Thompson and similar cases nationwide that LWV’s

and APRI’s decision to prioritize resources on Ohio’s absentee-ballot process because of the

COVID-19 pandemic is not fairly traceable to state action by the Secretary.

               3. The Organizational Plaintiffs lack associational standing.

       LWV and APRI lack standing to sue on behalf of their membership. “In addition to

establishing standing because of a direct injury to the association, an association has standing to

bring suit on behalf of its members when its members would otherwise have standing to sue in

their own right, the interests at stake are germane to the organization’s purpose, and neither the

claim asserted nor the relief requested requires the participation of individual members in the

lawsuit.” Tenn. Republican Party v. SEC, 863 F.3d 507, 520 (6th Cir. 2017). “To establish



3
 See, e.g., Duncan v. LaRose, No. 2:20-cv-2295, 2020 U.S. Dist. LEXIS 152715, at *6 (S.D. Ohio
Aug. 24, 2020); Bond v. Dunlap, No. 1:20-cv-00216, 2020 U.S. Dist. LEXIS 131389, at *34-37
(D. Me. July 24, 2020); Kishore v. Newsom, No. 20-5859, 2020 U.S. Dist. LEXIS 141645, at *18-
20 (C.D. Cal. July 20, 2020); Fagin v. Hughs, No. 20-CV-00765, 2020 U.S. Dist. LEXIS 126129,
at *14 (W.D. Tex. July 17, 2020); Libertarian Party of Pa. v. Wolf, No. 20-2299, 2020 U.S. Dist.
LEXIS 124200, at *46 (E.D. Pa. July 14, 2020), aff’d Libertarian Party, 2020 U.S. App. LEXIS
23769 (3d Cir. July 28, 2020); Kishore v. Whitmer, No. 20-11605, 2020 U.S. Dist. LEXIS 120737,
at *36 (E.D. Mich. July 8, 2020), aff’d by Kishore, 2020 U.S. App. LEXIS 26827 (6th Cir. Aug.
24, 2020); Libertarian Party of Conn. v. Merrill, No. 3:20-CV-0467, 2020 U.S. Dist. LEXIS
113922, at *45 (D. Conn. June 27, 2020); Hawkins v. DeWine, No. 2:20-cv-2781, 2020 U.S. Dist.
LEXIS 111037, at *22 (S.D. Ohio June 24, 2020), aff’d by Hawkins, 2020 U.S. App. LEXIS 24371
(6th Cir. Aug. 3, 2020); Common Sense Party v. Padilla, No. 2:20-cv-01091, 2020 U.S. Dist.
LEXIS 112669, at *20 (E.D. Cal. June 26, 2020); Whitfield v. Thurston, No. 4:20-cv-00466, 2020
U.S. Dist. LEXIS 110373, at *72 (E.D. Ark. June 24, 2020); Sinner v. Jaeger, No. 3:20-cv-76,
2020 U.S. Dist. LEXIS 105014, at *22 (D.N.D. June 15, 2020).


                                                 17
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 19 of 41 PAGEID #: 856




organizational standing, plaintiff-organizations [must] make specific allegations establishing that

at least one identified member had suffered or would suffer harm. Such specificity requires that

the plaintiff-organization name the individuals who were harmed unless all the members of the

organization are affected by the challenged activity.” Id. (citation and quotation marks omitted).

       LWV and APRI fail to identify even one member that will suffer a concrete, imminent

harm. Miller Dep. at 34, 66-67, Doc. 40-4 at PageID#754, 762; Washington Dep. at 22, Doc. 40-

1 at PageID#619. Instead, they claim that their members generally will be affected by the

challenged absentee voting provisions. LWV claims, without evidence, that their members are

affected by “Ohio’s inconsistent procedures for signature matching and its insufficient notice and

cure provisions for signature mismatches.” Am. Compl., Doc. 25, PageID#499-500, ¶ 20; Miller

Decl., Doc. 24-2, PageID 341, ¶ 12. But LWV offers no members who have had their absentee

ballots rejected because of a signature mismatch. Miller Dep. at 34. And LWV doesn’t keep

records of signature matching rejections or how their members vote. Id. at 32, 35, PageID#754.

It’s purely speculative that LWV’s members will vote absentee by mail and that their absentee

ballots will be rejected in the three days between the deadline to cure and the deadline for receiving

absentee ballots. Accordingly, LWV lacks standing to bring this action on behalf of its members.

       APRI also lacks associational standing. APRI merely claims that “voters, including Ohio

APRI’s members, face disenfranchisement due to the State’s failure to provide sufficient notice of

signature mismatches or opportunities to cure rejected absentee applications and ballots.” Am.

Compl. ¶ 23; Washington Dec. ¶ 12 at PageID#349. APRI also offers no evidence that their

members will be harmed by the challenged absentee voting provisions. In fact, APRI admitted

that it is not aware of a single member that has had an absentee ballot rejected because of a

mismatched signature. Washington Dep. at 22, Doc. 40-1 at PageID#619. No APRI member has




                                                 18
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 20 of 41 PAGEID #: 857




even complained about the cure period. Id. And some, but not all, APRI members will vote by

mailed absentee ballot. Id. at 23, PageID#619. APRI members vote by “[T]he method of their

choice. Some members vote early. Some vote by mail. Some vote on election day.” Id. As to

how they will return their absentee ballots, APRI members are “all over the place. People are

planning on putting them in the drop box, some are planning on mailing it in.” Id. at 26,

PageID#620. No APRI member plans to return his or her ballot late in the absentee voting period.

Id. at 27-28, PageID#620. Thus, like LWV, APRI lacks standing to bring claims on behalf of its

members.

                4. The requested relief will not remedy the Plaintiffs’ alleged injuries.

        Last, the Plaintiffs cannot show a substantial likelihood that the requested relief will

remedy their alleged injuries. See Davis, 899 F.3d at 443. As to Mangeni and Campbell, the laws

that they seek to enjoin will not apply to them. Mangeni will vote in-person on Election Day, and

Campbell has cured her signature defect. If she does vote by mail, she will return her ballot well

ahead of the deadline to cure. Therefore, neither Mangeni nor Campbell will be negatively

impacted by signature matching or cure deadline such that an injunction would remedy their

alleged injuries. Finally, the requested relief will not remedy LWV’s and APRI’s alleged injury

either. Indeed, the requested injunction will make the organizations divert more resources for

education and outreach, especially now that the election is fast approaching. For these reasons,

the plaintiffs cannot establish redressability.

        C.      Plaintiffs’ Claims Are Not Likely To Succeed On The Merits.

                1. Plaintiffs’ Anderson-Burdick claim is not likely to succeed because there
                   is only a “trivial” burden on voting.

        Plaintiffs’ claim that the challenged statues unconstitutionally burden their right to vote

will not succeed on the merits. When considering challenges to state election laws under the First



                                                  19
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 21 of 41 PAGEID #: 858




and Fourteenth Amendments, the Court must first weigh the “character and magnitude” of the

asserted injury to the rights protected by those amendments, i.e., the right to vote. Burdick v.

Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)).

The level of scrutiny applied to the challenged law depends on the magnitude of its burden on

voting.

          Courts should evaluate the voting burden from the perspective of the affected electors,

taking into account the voting opportunities the state provides. Mays v. LaRose, 951 F.3d 775,

784-85 (6th Cir. 2020). This cuts both ways. On one hand, the Anderson-Burdick test does not

measure the burden a challenged law imposes on the “electorate as a whole,” but instead considers

the burden on the voters affected by that law. Id. at 785. But the test also takes into account “the

landscape of all opportunities that Ohio provides to vote” to the affected electors. Id. Alternative

voting opportunities, whether or not they still remain available, must be considered. Id.

          Once a court has established a regulation’s burden on voting, it must select the appropriate

level of scrutiny. Reasonable and non-discriminatory restrictions on voting receive rational-basis

review, and the State’s “important regulatory interests are generally sufficient to justify the

restrictions.” Id. at 784 (quotation marks omitted). But a severe burden on voting, “such as

exclusion or virtual exclusion from the ballot,” receives strict-scrutiny review, and the regulation

must advance a compelling State interest. Id. In the cases that fall between, the court must weigh

the burden on voting against “the precise interests put forward by the State as justifications for the

burden imposed by its rule, taking into consideration the extent to which those interests make it

necessary to burden the plaintiff’s rights.” Id. (quotation marks omitted). The State’s interest in

“orderly election administration,” when supported by evidence, justifies even a “moderate” burden

on voting. Id. at 792.




                                                  20
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 22 of 41 PAGEID #: 859




                       a. The burden on voting is minimal.

       Signature matching on absentee-ballot applications. Plaintiffs claim that the “signature-

match regime constitutes absolute disenfranchisement for those voters whose absentee ballot

applications are erroneously rejected for signature mismatch and who are either not notified in

sufficient time to cure or not notified at all.” Pls. Mot. for PI at PageID#154.

       As an initial matter, Plaintiffs offer no evidence of the number voters who suffer “absolute

disenfranchisement” because they do not receive a rejection notice or do not receive it in time to

cure. Plaintiffs’ expert believes the number to be in the tens of thousands. Id. at PageID#149. But

he admits that he could not track how many voters whose ballot applications were rejected cured

the application or chose to vote in person. Street Dep. at 71:12-72:10, Doc. 40-5 at PageID#801.

Moreover, the expert never even attempted to calculate how many voters tried to cure but were

not timely or failed to cure for some other reason. Id. at 104:18-22, PageID#809. Plaintiffs have

produced no evidence that any voter, much less tens of thousands of them, was absolutely

disenfranchised because the voter’s application was rejected.

       Next, Plaintiffs fail to take into account the alternative voting opportunities available to

affected voters. Mays, 951 F.3d at 785. When these opportunities are factored in, it becomes clear

that signature matching does not rise to the level of even a moderate burden on voting.

       It is now September 12, 2020, and the full panoply of voting alternatives, including mailed

absentee voting, early in-person voting, and election-day voting, remain available to Ohio voters.

Secretary LaRose explained the absentee-ballot application process and lengthy application

window above. See supra Section I(A). But even if the application period lapses before a voter

submits a compliant absentee-ballot application, contrary to Plaintiffs’ representation, the result is

not disenfranchisement. Voters have 24 days of early in-person voting, including two days after




                                                 21
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 23 of 41 PAGEID #: 860




the application deadline. Thus, if a voter fails to submit a compliant absentee-ballot application, 4

that voter can vote in person between 1:00 and 5:00 p.m. on Sunday, November 1 or between 8:00

a.m. and 2:00 p.m. on Monday, November 2. See Election Official Manual, Directive 2019-28 at

5-9. And of course, that voter can choose to vote on Election Day between 6:30 a.m. and 7:30

p.m. Ohio Rev. Code § 3501.32. 5 And the voter need not risk his health to do so in the midst of

the COVID-19 pandemic; the voter can cast a ballot curbside. Grandjean Dec. at ¶ 46.

       Plaintiffs insist that these alternative voting opportunities are not enough. Because no state

laws or regulations require counties to inform voters whose applications were rejected for a

signature mismatch, Plaintiffs claim that many voters—up to tens of thousands—will be

disenfranchised by signature matching on ballot applications. Pls. Mot. for PI at PageID#149.

This claim lacks a legal and factual basis. Legally, the boards must notify voters “promptly” when

the voters’ applications do not contain all of the required information, Ohio Rev. Code §

3509.04(A), including “[t]he elector’s signature,” Ohio Rev. Code § 3509.03(B)(2). The elector’s

signature, in turn, is the “mark of that elector as it appears on the elector’s voter registration

record.” Ohio Rev. Code § 3501.011(C) (emphasis added). So, there is no way to evaluate

whether a signature on an application is the elector’s signature under these statutes without

comparing it to the signature in the county’s voter registration system. It’s no different than

checking the birthdate and voter-identification information on the application against the

information in the voter registration system to confirm accuracy. The boards have no other way

to confirm that a voter’s signature, birthdate, and identification are the voter’s.




4
  A voter can track the status of the ballot, so the voter will know by the application deadline
whether the voter’s application has been accepted or rejected. See supra Part I(A). Voters in the
latter category will know, therefore, that they must cast ballots in person.
5
  Ohio offers 229 total hours of in-person voting opportunities.


                                                  22
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 24 of 41 PAGEID #: 861




       Factually, Plaintiffs have produced precisely zero evidence that boards do not notify voters

when ballot applications are rejected for a mismatched signature. Indeed, the evidence shows just

the opposite. In Butler County, for example, a team reviews ballot applications coded by first-level

reviewers as mismatches, and after confirming the mismatch, the team mails a rejection letter. Doc.

24-1 at PageID#215. Knox County also sends a rejection letter. Id. at PageID#251. Wyandot

County, Carroll County, and Richland County notify applicants with signature mismatches by phone

and/or letter. Id. at PageID#224, 245, 253. Hardin County and Delaware County stated that they

notify voters of mismatches in accordance with the Ohio Election Official Manual, which requires

boards to “notify the voter of the missing information and ask the voter to resubmit a complete

application.” Directive 2019-28 at 5-22; Doc. 24-1 at PageID#231, 238. Moreover, Secretary

LaRose recently standardized the notice process, instructing all county boards to use telephone and

email to notify voters of errors in their absentee-ballot applications. Grandjean Dec. at ¶ 20.

       And again, it cannot be emphasized enough that the failure to submit a valid absentee-

ballot application does not disenfranchise any voter—the voter will simply have to vote in person.

Considering all voting opportunities available, matching signatures on absentee-ballot applications

results in no burden at all on voting.

       Cure period.      Next, Plaintiffs argue that the signature-comparison requirement and

corresponding deadline to cure signature mismatches, Ohio Rev. Code § 3509.06, together impose

a severe burden on voting, specifically, on those voters who wait until the very last minute to

submit their absentee ballots. Plaintiffs contend that “Ohio’s signature-match scheme completely

disenfranchises voters whose absentee ballots are erroneously rejected because of signature

mismatches but who are not provided sufficient notice or time to cure their ballots before the

deadline.” Pls. Mot. for PI at PageID#152.




                                                 23
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 25 of 41 PAGEID #: 862




        Binding Sixth Circuit authority rejects that contention. In NEOCH, the Sixth Circuit

considered the precise question posed here: does the deadline for correcting errors on absentee-

ballot identification envelopes unconstitutionally burden the right to vote? 837 F.3d at 635. The

answer was an easy “no.” First, the Sixth Circuit deemed the burden on voting “trivial.” Id. The

court noted that “the single election-board official whose trial testimony the district court cited in

support of its conclusion [that the reduced cure period burdened the right to vote] stated that in

Hamilton County, Ohio’s third most populous, ‘very few voters’ cured their ballots during that

three-day window.”      Id. at 628; see also Ex. E, NEOCH v. Husted, Trial Tr. Vol. II at

PageID#28690 (“[Q]: [H]ow many voters would come in on days 8, 9 and 10 to fix a problem on

either their provisional form or their absentee? A. Certainly a very few voters would come in

during that period of time. I don’t have a specific number for you.”). Accordingly, the court

concluded that “reducing from ten to seven the number of days for correcting absentee-ballot errors

. . . imposes a trivial burden on Ohio voters.” Id. at 635. Plaintiffs never mention NEOCH, 6 much

less attempt to argue that its evaluation of the cure period’s burden on voting does not apply.

        Current difficulties—the ongoing COVID-19 pandemic and reported slowdowns in mail

delivery times—do not displace NEOCH as binding authority. Admittedly, “these are not normal

times.” Thompson, 959 F.3d at 809. “[A] disease beyond the control of the State” might make in-

person voting less attractive or could prompt many Ohioans to vote by mailed absentee ballot,

perhaps for the first time. Id. at 810. But these difficulties do not “mean that Plaintiffs are excluded



6
  Plaintiffs urge the reasoning of the Eleventh Circuit, which found that “Florida’s scheme
impose[d] at least a serious burden on the right to vote” when “voters whose signatures were
deemed a mismatch might not learn that their vote would not be counted until it was too late to do
anything about it.” Pls. Mot. for PI at PageID#153 (quoting Democratic Exec. Comm. of Fla. v.
Lee, 915 F.3d 1312, 1320-21 (11th Cir. 2019)). But Plaintiffs fail to state why this Court should—
or is permitted to—follow the logic of the Eleventh Circuit when the Sixth Circuit has already
decided the issue.


                                                  24
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 26 of 41 PAGEID #: 863




from the ballot” or prevented from voting. Id. Indeed, in Thompson, the Sixth Circuit rejected the

contention that the pandemic transforms minimal or moderate voting burdens into severe ones. Id.

at 811 (“Requiring Plaintiffs to secure hundreds of thousands of signatures in support of their

initiative is a burden. That said, Ohio requires the same from Plaintiffs now as it does during non-

pandemic times. So the burden here is not severe.”). Four years ago, NEOCH found that the

challenged notice-and-cure period imposes a trivial burden in non-pandemic times, and that

conclusion still holds true here.

       NEOCH already blessed the cure period, and the Court should simply apply its

characterization of the cure period’s burden on voting as “trivial.” And in fact, improved

notification requirements render the current cure period even less burdensome than the cure period

in NEOCH. There, the Sixth Circuit deemed the burden on voting “trivial” even though the boards

never used telephone or email to inform voters of identification-envelope errors. See, e.g., Ex. F,

NEOCH v. Husted, Trial Tr. Vol. VI at PageID#29665 (Butler County BOE Deputy Director

noting that board was not permitted to contact voters via telephone to correct identification

envelopes); Ex. G, NEOCH v. Husted, Trial Tr. Vol. IV at PageID#29266 (Miami County BOE

Deputy Director noting that board did not contact voters via telephone or email). Now, in addition

to email and telephone notifications, voters can sign up for ballot-tracking services that will

indicate whether the voter’s absentee ballot has been rejected or track the absentee ballot online.

Indeed, according to one of the Plaintiffs here, the only notification mechanism missing is the

“Pony Express.” Washington Dep. 15:21-25; 16:1-3, Doc. 40-1 at PageID#617.

       But even pretending NEOCH does not exist—as Plaintiffs do—Plaintiffs fail to show that

the cure period imposes any appreciable burden on voting. First, Plaintiffs have presented no

evidence of the number absentee ballots received between seven and ten days after the election




                                                25
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 27 of 41 PAGEID #: 864




that were not counted because of a mismatched signature. Plaintiffs identify the number of ballots

received after the absentee-ballot deadline, see Pls. Mot. for PI at PageID#144, and the number of

ballots ultimately rejected for a signature mismatch, see id. at PageID#148. But Plaintiffs have

not identified even a single voter whose ballot was received between seven and ten days after the

election and was rejected for a mismatched signature.

        Should the Court assume that this category of voters exists, it must take into account all

the alternative opportunities the affected voters enjoy. Mays, 951 F.3d at 785. This means that

the Court must consider the month-long mail-in absentee period, the notice-and-cure period, the

24 days of in-person early voting, and the thirteen hours of election-day voting as viable voting

opportunities. 7

        Plaintiffs do not explain why the cure period burdens the right to vote in spite of these

voting opportunities. They simply claim that the cure period is burdensome because it is not

coextensive with the absentee-ballot receipt deadline. Not only is Plaintiffs’ position foreclosed

by NEOCH, it finds no support in more recent precedent, which holds that a three-day window in

which some voters may find themselves unable to vote is, at most, a “moderate” burden. In Mays,

the plaintiffs were registered voters arrested in the window after the application deadline and held

in detention through election day. 951 F.3d at 780. As in NEOCH, the Sixth Circuit did not find

a serious or severe burden, and it rejected the argument—similar to Plaintiffs’ here—that a missed




7
  Provisional voting is yet another option. Voters who requested absentee ballots, but whose
absentee ballots have not yet been received by the boards, fall within the category of voters who
may cast a provisional ballot on election day. Ohio Rev. Code § 3509.09(B)(1). The board will
count the provisional ballot if it determines that the signature on the absentee ballot’s identification
envelope does not match the signature on the voter’s registration form and the voter cast a
provisional ballot on the day of the election. Ohio Rev. Code § 3509.09(C)(2). Thus, any voter
worried that his ballot might arrive at the board of elections after the cure period ends can simply
vote a provisional ballot on election day.


                                                  26
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 28 of 41 PAGEID #: 865




deadline constitutes absolute disenfranchisement once the deadline has passed. Id. at 785-86.

Plaintiffs could have simply taken “advantage of the opportunities Ohio provides to vote early.”

Id. at 787.

        This logic applies equally to Plaintiffs’ contention that mail slowdowns, in conjunction

with the cure period, impose an undue burden on their right to vote. Pls. Mot. for PI at

PageID#153-54. Plaintiffs can avoid uncertainty in mail-delivery times by acting early, using

drop-boxes, and tracking their ballots online. And of course, anyone can avoid the uncertainty

inherent in absentee voting by voting early in person or on election day, including curbside voting.

In light of all these alternative voting opportunities, the cure period’s burden is not even the

“moderate” burden described in Mays.

                       b. The State’s interests in preventing fraud and ensuring an orderly
                          election justify the challenged laws.

        Verifying identities and preventing fraud. As Plaintiffs recognize, the State “has an

interest in verifying voters’ identi[t]y in order to combat voter fraud.” Pls. Mot. for PI at

PageID#156. Indeed, this Court relied on identity confirmation as a valid state interest earlier this

year: “As Secretary LaRose explained, he is required by law to properly verify a voter’s identity

and a voter’s signature . . . . Thus, allowing a person to request an absentee ballot over the phone

or online without an accompanying signature undermines that important voter verification

safeguard.” League of Women Voters, 2020 U.S. Dist. LEXIS 91631, at *23 (citation omitted).

As LaVera Scott, the Director of the Lucas County Board of Elections, testified in NEOCH, a

board cannot confirm the identity of an absentee voter until it matches the voter’s signature:

        Q. And, then, so long as they sign it, you know who actually filled out the
        [identification] envelope and returned the ballot, correct?
        A. I wouldn’t assume that. But I could say that, if the signatures match, we know
        that person signed it, yes.

Ex. F, NEOCH v. Husted, Trial Tr. Vol. VI at PageID#29832-33.


                                                 27
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 29 of 41 PAGEID #: 866




       Further, the matching requirement advances the State’s “compelling” interest in combating

fraud. Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam). Voting by mail in Ohio is secure,

but fraud occurs occasionally, including signature fraud. For example, an Ohio nun pleaded guilty

after she cast an absentee ballot for one of her late sisters, and an Ohio widower obtained and

submitted an absentee ballot in the name of his deceased wife. Other Ohioans fraudulently

submitted absentee ballots on behalf of their children or even on behalf of Ohio voters they were

canvassing. 8

       The signature-comparison requirement is just one tool in the board of elections’ kit to root

out this kind of fraud. A signature-comparison requirement, coupled with the date-of-birth and

voter-identification requirements, ensures that each voter attempting to cast an absentee ballot is

entitled to do so. And the signature-comparison requirement is a useful backstop when—as in

most of the cases cited above—the fraudster knows or has access to the date-of-birth and voter-

identification information for the voter, often a family member, whose absentee ballot the fraudster

attempts to cast.

       Secretary LaRose does not imply here that absentee-voter fraud occurs often or that it calls

into question the integrity of Ohio’s elections. But Ohio need not wait for fraud to become

widespread or threaten the integrity of elections before it acts. “[A] state certainly need not wait

for an election issue to arise before enacting provisions to avoid it.” NEOCH, 837 F.3d at 635.



8
  Kimball Perry, Ohio nun pleads guilty to voter fraud; avoids prison, The Cincinnati Enquirer
(Apr. 16, 2013), available at https://www.usatoday.com/story/news/nation/2013/04/16/nun-voter-
fraud/2087893/ (Sister Marguerite Kloos); Kimball Perry, Ohioan gets 5-year prison term for
illegal     voting,   The     Cincinnati    Enquirer      (July     17,   2013),     available   at
https://www.usatoday.com/story/news/nation/2013/07/17/cincinnati-illegal-voting/2530119/
(Russell Glassop); State v. LaMaster, No. 09 CR 001005 (Franklin C.P. 2009) (defendant pleaded
guilty to signing her daughter’s absentee ballot in addition to her own); State v. McKinney, No. 09
CR 006948 (Franklin C.P. 2009) (defendant pleaded guilty to falsely signing applications for
absentee ballots while working as a canvasser on a 2009 ballot initiative).


                                                28
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 30 of 41 PAGEID #: 867




Absentee fraud happens sometimes, and the signature-comparison law helps the boards detect it

and prevent it from altering the results of elections or undermining voter confidence in those

results. Purcell, 549 U.S. at 4 (“Confidence in the integrity of our electoral processes is essential

to the functioning of our participatory democracy.”). Indeed, the very requirement of a signature

likely deters voter fraud.

       Orderly election administration. Plaintiffs entirely overlook the other important State

interest at issue here: the orderly administration of elections. As NEOCH found, Ohio has an

“interest in reducing the administrative strain felt by boards of elections before they begin to

canvass election returns.” 837 F.3d at 635; see also Mays, 951 F.3d at 787-91.

       In NEOCH, testimony established that the period between election day and the official

canvass is “just as busy or sometimes maybe even busier” than the runup to an election. Ex. H,

NEOCH v. Husted, Trial Tr. Vol. X, Doc. 664 at PageID#30755. Boards must process provisional

ballots, including verifying the validity of the provisional voter’s affirmation statement. This is

an onerous process, lasting through the end of the ten-day period to process provisional ballots

before the official canvass begins. See Ohio Rev. Code § 3505.183; Payne Dec. ¶¶ 35-38.

Processing a provisional ballot may include researching the voter’s identity in the county voter

registration database or the Statewide Voter Registration Database, calling other boards of

elections to check whether the provisional voter cast a ballot there, and verifying identifications

for those provisional voters who bring them to the board in the seven days following the election.

Id. at ¶¶ 40-42. Larger counties in Ohio may need to process tens of thousands of provisional

ballots in the brief window between election day and the official canvass. Id. at ¶ 36.

       While it processes provisional ballots, the boards must simultaneously prepare for the

official canvass. Payne Dec. at ¶¶ 31, 35. This involves examining poll books and other records




                                                 29
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 31 of 41 PAGEID #: 868




from the polling locations for any errors, defects, or omissions. The board also must test its

tabulating equipment. Id. at ¶ 53. At the same time, the board still needs to assign staff to respond

to voter inquiries, particularly provisional voters who need to supply identification and absentee

voters who need to cure identification-envelope mistakes, and dispatching bipartisan teams to

assist voters with curing their ballots. Id. at ¶¶ 44, 47, 49, 55-56.

        As it attends to these other duties, boards must also review late-arriving absentee ballots

and send notice-and-cure forms to voters who submitted deficient ballots. The notice period is

extremely tight in the days immediately following the election—the boards must notify absentee

voters of any defects the same day it receives the absentee ballot. Directive 2019-28 at 5-31; Payne

Dec. ¶ 46. Cutting off this notice-and-cure period seven days after the election allows the boards

to finish their post-election tasks, conclude the processing of provisional and late-arriving absentee

ballots, and prepare for the official canvass.

        As the Sixth Circuit found in NEOCH, “[b]uilding in a three-day buffer between the cure

period and the official canvass is a common-sense solution” to ease the burdens on the boards and

to preserve time for the “possibility of unforeseeable post-election issues thrust upon the boards.”

837 F.3d at 635. And Mays confirms that the State’s interest in orderly election administration

justifies even a moderate burden on voting. 951 F.3d at 792 (“Ohio’s interest in orderly election

administration is weighty enough to justify the moderate burden its disparate treatment of confined

electors places on Plaintiffs’ right to vote . . . .”).

                         c. The State’s interests in preventing fraud and ensuring orderly
                            elections easily outweigh the burden on voting, which Plaintiffs
                            failed to establish as anything more than minimal.

        Secretary LaRose and Ohio’s boards of elections want every registered Ohioan to vote and

know that each properly cast vote will count. These twin goals explain Ohio’s provisions on

signature matching. Boards need to verify voters and to detect and root out absentee-ballot fraud,


                                                     30
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 32 of 41 PAGEID #: 869




so Ohio requires voters to include certain identification information on their absentee-ballot

applications and absentee ballots, including signatures. At the same time, boards also need to

facilitate voting for each and every eligible voter. So, signature matching in Ohio does not sweep

more broadly than it needs to. A mismatched signature does not, for example, trigger any

investigation for voter fraud. Nor does a mismatched signature cause the board to toss out the

absentee ballot or application and bar that applicant from voting in the election in which the

applicant submitted a mismatched signature. Instead, a mismatched signature triggers a notice-

and-cure period allowing voters to correct mismatched signatures. Ohio’s signature-comparison

regime for absentee ballots and ballot applications survives scrutiny under Anderson-Burdick.

       And, as mentioned many times above, NEOCH already decided that the length of the

notice-and-cure period survives Anderson-Burdick balancing as well. There, the Sixth Circuit

determined that the “minimal burden on voting is easily outweighed by Ohio’s interest in reducing

the administrative strain felt by boards of elections before they begin to canvass election returns.”

837 F.3d at 635. Plaintiffs offer no reason to depart from the reasoning of NEOCH here.

               2. Plaintiffs’ procedural due process claim is not likely to succeed.

       Plaintiffs’ contention that Ohio’s notice-and-cure procedures are constitutionally deficient

lacks merit. As an initial matter, this Court need not conduct a separate due process analysis of

Ohio’s notice and cure procedures.       The Anderson-Burdick balancing test was designed to

determine whether challenged laws satisfy due process. See Obama for Am. v. Husted, 697 F.3d

423, 429-30 (6th Cir. 2012) (noting that Anderson-Burdick is the “single standard for evaluating

challenges to voting restrictions”); see also Dudum v. Arntz, 640 F.3d 1098, 1106 n.15 (9th Cir.

2011) (“[The Plaintiff] does not suggest separate analyses for his First Amendment, Due Process,

or Equal Protection claims. The Supreme Court has addressed such claims collectively using a

single analytic framework.”). And the Anderson-Burdick framework accounts for the same factors


                                                 31
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 33 of 41 PAGEID #: 870




analyzed under a due process analysis, i.e., (1) the right at stake; (2) potential burdens to that right;

and (3) the public interests and the extent to which election laws are serving those interests.

Compare Burdick, 504 U.S. at 433-34, with Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

        Nevertheless, Ohio’s notification-and-cure procedures easily satisfy a separate procedural

due process analysis. Indeed, they already have. In NEOCH, the Sixth Circuit considered and

rejected a due process challenge to the cure period. See NEOCH, 837 F.3d at 637 (“[T]he alleged

harm was caused by the portions of SB[] 205 and SB 216 that impose a completion requirement

for the five fields, not the lack of process given when a ballot is rejected.”).

        Procedural due process requires that a person receive notice and an opportunity to be heard

when a property or liberty interest is in question. Jahn v. Farnswoth, 617 F. App’x 453, 459 (6th

Cir. 2015). In conducting a due process analysis, the Court must look to (1) “the private interest

affected by the official action”; (2) “the risk of an erroneous deprivation of such interest through

the procedures used, and the probable value, if any, of additional or substitute procedural

safeguards”; and (3) the government and public interests at stake. Mathews, 424 U.S. at 335. The

final public-interest factor “includes the administrative burden and other societal costs that would

be associated with requiring” additional procedures. Id. at 347. Under this factor, the State has a

compelling interest in its ability to operate fair and efficient elections. See Wilson v. Birnberg,

667 F.3d 591, 601 (5th Cir. 2012).

        Plaintiffs allege that the private interest affected here is the right to vote by absentee ballot,

which they characterize as “the sole available voting method” in Ohio for the November 2020

Presidential General Election. See Pls. Mot. for PI at PageID#160, citing Self Advocacy Sol. N.

Dakota v. Jaeger, No. 3:20-cv-00071, 2020 U.S. Dist. LEXIS 97085, at *8 (D.N.D. June 3, 2020).

This is, of course, untrue for all the reasons set forth in Part II(C)(1)(a) supra. Absentee voting by




                                                   32
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 34 of 41 PAGEID #: 871




mail is just one among many ways to vote and is not deserving of “significant weight” under the

first Mathews’ factor.

       The second Mathews’ factor, “the risk of an erroneous deprivation,” weighs in favor of

Ohio. See 424 U.S. at 335. In Section II(C)(1)(a) supra, Secretary LaRose explained that Plaintiffs

offered no evidence of the number of absentee ballots applications rejected but not cured or the

number of ballots rejected for mismatched signatures between the seventh and tenth day after

Election Day. Plaintiffs need actual evidence to sustain their due process claim. See Democracy

N.C. v. N.C. State Bd. of Elections, No. 1:20CV457, 2020 U.S. Dist. LEXIS 138492, at *50-51

(M.D.N.C. Aug. 4, 2020) (“Plaintiffs, however, failed to put forth any evidence as to the

prevalence of rejections of absentee ballot request forms. The potential future rejection of an

absentee ballot request is therefore entirely speculative and cannot serve as the basis for . . . a

procedural due process claim . . . .”). In fact, very few absentee ballots—between 217 and 335 in

recent general elections—are rejected for a non-matching signature. And there’s no evidence at

all that any of these ballots were received in the three-day window after the cure period ended. No

evidence exists that Plaintiffs “face a high risk of erroneous deprivation of their liberty interest.”

Pls. Mot. for PI at PageID#161.

       Plaintiffs cite to out-of-state cases to bolster their claim of “erroneous deprivation,” but

these cases simply highlight the efficacy of Ohio’s notice-and-cure procedures compared to those

states. Pls. Mot. for PI at PageID#161-62. For example, North Carolina offered no statewide cure

procedure for a voter to resolve a signature mismatch. See Democracy N. Carolina, 2020 U.S.

Dist. LEXIS 138492, at *46-50. 9 Likewise, New Hampshire never notified an absentee voter of a



9
  Notably, in addition to requiring the signature of a voter on an absentee ballot, North Carolina
also requires the signature of a witness – a requirement that recently survived a constitutional
challenge. 2020 U.S. Dist. LEXIS 138492, at *102-03.


                                                 33
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 35 of 41 PAGEID #: 872




mismatched signature. Saucedo v. Gardner, 335 F. Supp. 3d 202, 218 (D.N.H. 2018). And in

North Dakota, the court-ordered remedy for the state’s lack of a notice-and-cure period for

absentee ballots largely resembles Ohio’s existing procedure. See Self Advocacy Solutions, 2020

U.S. Dist. LEXIS 108854, at *2-4 (Election officials were required to notify an absentee voter of

mismatched signatures by phone or mail and give the voter until the 6th day following the election

to cure the issue.). 10 Ohio is ahead of the pack with its ample notice-and-cure procedures.

       Thus, in light of Ohio’s notice-and-cure procedures and the relatively low number of

ballots rejected for a mismatched signature, “the probable value . . . of additional or substitute

procedural safeguards” is negligible. See Mathews at 335; see also Lemons v. Bradbury, 538 F.3d

1098, 1104-05 (9th Cir. 2008) (rejecting a proposed additional procedural safeguard that would

allow signers of a petition to cure their signatures). The additional burdens on the boards of

elections would be “disproportionate to the benefits” of any additional procedures. Lemons, 538

F.3d at 1105. Inevitably, some voters will overlook the notice of an identification-envelope error,

decide not to cure, or miss the deadline. While unfortunate, this does not render Ohio’s procedures

unconstitutional. Any voting restriction “is going to exclude, either de jure or de facto, some

people from voting.” Griffin v. Roupas, 385 F.3d 1128, 1130 (7th Cir. 2004).

       Finally, the third Mathews’ factor, “the government and public interests at stake,” weighs

heavily in Ohio’s favor. See 424 U.S. at 335. Ohio has a compelling interest in verifying an

absentee voter’s identity and thwarting fraud. See Section II(C)(1)(b) supra. It also has an interest

in easing the burdens faced by boards of elections and establishing a “buffer” between the end of




10
   Plaintiffs also cite to Martin v. Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018), and Georgia
Muslim Voter Project v. Kemp, 918 F.3d 1262 (11th Cir. 2019), in another portion of their
argument. Those cases concerned a Georgia law that failed to offer any statewide pre-rejection
procedure for voters to cure an absentee ballot.


                                                 34
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 36 of 41 PAGEID #: 873




the cure period and the start of the official canvass of the election. See id. Balancing these factors,

Ohio’s generous notice-and-cure procedures continue to satisfy procedural due process. See

NEOCH, 837 F.3d at 637.

               3. Plaintiffs’ equal-protection claim is not likely to succeed.

       Finally, Plaintiffs are unlikely to succeed on their equal-protection claim. While many,

including Secretary LaRose and the Sixth Circuit, have criticized this approach, binding authority

holds that “when a ‘plaintiff alleges that a state has burdened voting rights through the disparate

treatment of voters,’ this court’s precedent requires [application of] the Anderson-Burdick

framework.” Mays, 951 F.3d at 783 & n.4 (quoting Obama for Am., 697 F.3d at 429). And that’s

what Plaintiffs allege here: the boards’ supposed inconsistent treatment of absentee ballots and

absentee-ballot applications means “there is greater likelihood in some places that one citizen’s

vote will not be counted on the same terms as the vote of a citizen in another location.” Am.

Compl. ¶ 79.

       First, Plaintiffs assert that “the means of notice and cure for mismatched signatures on

ballot applications also differ from county to county.” Pls. Mot. for PI at PageID#164; Am. Compl.

¶¶ 78-79. But there is no differential treatment at all. Plaintiffs cite responses to public records

requests from various county boards of elections revealing that the boards notify voters of

mismatched signatures in several different ways: mail, email, phone, or a combination of these

methods. Pls. Mot. for PI at PageID#164 (citing Patashnik Decl. ¶¶ 18-22, Doc. 24-1 at PageID

177-78). But with one exception, these public records responses predate July 6. 11 On July 6,



11
  Butler County, Doc. 24-1 at PageID#208 (June 11), Wyandot County, id. at PageID#224 (June
3); Hardin County, id. at PageID#227 (June 5); Delaware County, id. at PageID#235 (June 26);
Brown County, id. at PageID# 240 (June 12); Carroll County, id. at PageID#244 (June 18);
Coshocton County, id. at PageID#248 (July 9); Knox County, id. at PageID#251 (June 8);
Richland County, id. at PageID#253 (June 9).


                                                  35
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 37 of 41 PAGEID #: 874




Secretary LaRose explicitly instructed the boards how to notify voters of absentee-ballot and

application errors, including signature mismatches.       See Directive 2020-11.      This directive

standardized the notice process, and Plaintiffs offer no evidence that boards are ignoring or

disobeying this directive. There is no differential treatment with respect to notice procedures.

       Next, Plaintiffs point out that counties differ “when it comes to who reviews a signature”

and how many rounds of reviews signatures receive before they are deemed a mismatch. Pls. Mot.

for PI at PageID#164. At worst, according to Plaintiffs, “an Ohio voter might be disenfranchised

based on a handwriting analysis performed by a single precinct official, decided according to that

official’s subjective opinion, and given no further review.” Am. Compl. ¶ 50. But Plaintiffs offer

no evidence that this worst-case scenario occurs in any county. Boards repeatedly emphasized

that multiple elections officials review purported mismatches. 12 No board stated that it rejected a

ballot based on a single election official’s judgment of a mismatch. And to the extent that job titles

of the signature reviewers vary from county to county, Plaintiffs cannot show these differences

have any effect on voting. That is, no evidence exists that fewer ballots are counted when the full

board reviews a mismatch as opposed to the director and deputy director. Accordingly, Plaintiffs

have not demonstrated that any purported differential treatment burdens the right to vote. Obama

for Am., 697 F.3d at 429.




12
   Butler County, Doc. 24-1 at PageID#215 (“All ballots the staff deemed as mis-compares the
four Board members are given copies of all documentation for the board to make the final
determination.”); Wyandot County, id. at PageID#224 (signature mismatches are reviewed by
director, deputy director, and two clerks); Hardin County, id. at PageID#231 (all staff reviews a
signature flagged as a mismatch to reach a consensus; the board reviews if no decision is made by
the staff); Delaware County, id. at PageID#238 (all signatures are reviewed by a Republican and
a Democrat); Brown County, id. at PageID#242 (signatures flagged as mismatches are reviewed
by the director and deputy director, and if necessary, by the board); Carroll County, id. at
PageID#245 (confirming that no ballot or application is rejected “without first consulting with at
least one other member of our team”).


                                                 36
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 38 of 41 PAGEID #: 875




       Finally, Plaintiffs complain that no uniform standards govern the process of signature

comparison. Plaintiffs offer little to no evidence of the process that any election official uses to

compare signatures, that this process differs from county to county, or more importantly, that any

differential treatment burdens the right to vote. Obama for Am., 697 F.3d at 429. Plaintiffs offer

no evidence, for example, that Butler County rejects absentee ballots or applications with its

“three-point” method at a higher rate than others. Pls. Mot. for PI at PageID#146. Nor do Plaintiffs

point to any evidence that counties that train elections officials on signature matching by pairing

them with more experienced officials, see, e.g., Delaware County, Doc. 24-1 at PageID#238, have

different acceptance rates than counties that do not. Plaintiffs have offered only limited statewide

numbers on rejection rates that do not establish that the different processes of or training on

signature matching have any discernable effect. Put another way, Plaintiffs have not shown any

factual likelihood that a signature that would match in Butler County would ultimately be rejected

in Knox County.

       This lack of proof distinguishes this case from the equal-protection cases cited by Plaintiffs,

all of which included concrete evidence of differential treatment that burdened voting. For

example, in Hunter v. Hamilton Cnty. Bd. of Elecs., 635 F.3d 219 (6th Cir. 2011), the plaintiffs

showed that 27 ballots cast at the board of elections were counted, while 849 ballots cast at local

polling locations were rejected, even though all the ballots contained the same type of error. Id. at

236-37. Similarly, a consent decree violated equal protection when it allowed boards to count

provisional ballots cast in the wrong precinct if the voter used his social security number, but

excluded wrong-precinct provisional ballots if the voter used other forms of identification. Ne.

Ohio Coal. for the Homeless v. Husted, 696 F.3d 580, 598 (6th Cir. 2012). And League of Women

Voters v. Brunner, 548 F.3d 463 (6th Cir. 2008), involved facts establishing that differential




                                                 37
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 39 of 41 PAGEID #: 876




treatment burdened the plaintiffs’ right to vote. For example, voters in the 2004 election in some

counties waited up to twelve hours to vote, others two, and some not at all. And the plaintiffs

showed that counties rejected provisional ballots at rates ranging from 1.5% to 39.5%. Id. at 468-

69, 477-78.

       At this stage of the litigation, Plaintiffs have produced no similar proof. Plaintiffs cannot

obtain a preliminary injunction based on their conjecture that votes in different counties will be

counted on different terms as other counties.

       D.      Plaintiffs have not shown irreparable harm.

       Plaintiffs can only speculate that signature matching will harm them in the upcoming

election, and Plaintiffs’ fears about what may happen in the future cannot provide the basis for a

preliminary injunction. See, e.g., Regan v. Vinick & Young, 862 F.2d 896, 902 (1st Cir. 1988)

(“Speculation or unsubstantiated fears about what may happen in the future cannot provide the

basis for a preliminary injunction.”); NACCO Material Users, Inc. v. Toyota Materials Handling

USA, Inc., 246 F. App’x 929, 943 (6th Cir. 2007) (same). 13

       E.      The equities favor Secretary LaRose.

       Ohio’s interests “will suffer if the Court takes away the Ohio General Assembly’s

prerogative” to set the State’s election procedures. Libertarian Party of Ohio v. Husted, No. 2:13-


13
   Additionally, Plaintiffs’ delay belies their claim of irreparable harm. Election officials have
been required to verify a voter’s signature on an absentee ballot for almost one hundred years, and
Plaintiffs have been aware of it for “a while.” Ex. A; Miller Dep. at 20:13-25, Doc. 40-4 at
PageID#750. Even after filing their Complaint on July 31, Plaintiffs waited three weeks to move
for injunctive relief—all less than 90 days before Election Day. Meanwhile, Secretary LaRose
and the county boards have been diligently preparing, with over one million absentee ballot
applications already processed. “Secretary LaRose Announces over One Million Absentee Ballot
Applications Received by County Boards of Elections,” https://www.ohiosos.gov/media-
center/press-releases/2020/2020-09-09/ (last accessed on September 10, 2020). “The equitable
doctrine of laches may prevent injunctive relief where a party has delayed the commencement of
an action.” Exel Inc. v. Xpedient Mgmt. Grp., LLC, No. 2:17-cv-1076, 2018 U.S. Dist. LEXIS
6688, at *32 (S.D. Ohio Jan. 16, 2018).


                                                38
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 40 of 41 PAGEID #: 877




cv-953, 2014 U.S. Dist. LEXIS 49841, at *34 (S.D. Ohio Mar. 19, 2014). This Court has already

said that it “does not intrude upon the Ohio legislature’s prerogative lightly,” and that this factor

weighs in favor of denying the preliminary injunction. Id. at *35.

       F.      The public interest does not favor an injunction.

       The public interest does not favor the alteration of election processes in the weeks leading

up to an election. Purcell, 549 U.S. at 4; see also SEIU Local 1 v. Husted, 698 F.3d 341, 345-46

(6th Cir. 2012) (noting that the public interest strongly disfavors last-minute changes to election

procedures). The Sixth Circuit recently clarified that “rewriting a state’s election procedures or

moving deadlines rarely ends with one court order. Moving one piece on the game board

invariably leads to additional moves.” Thompson, 959 F.3d at 813. And this is why federal courts

“are not supposed to change state election rules as elections approach.” Id; see also Republican

Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (“This Court has

repeatedly emphasized that lower federal courts should ordinarily not alter the election rules on

the eve of an election.”). Changing procedures now, just before election day, “will have inevitable,

other consequences.” Thompson, 959 F.3d at 813.

       Here, the Plaintiffs seek to do exactly what Thompson foretold. On the eve of an election,

they ask the Court to move a couple pieces on the game board to prepare for a later, fuller assault

on Ohio’s remaining signature-matching laws if they find success at the preliminary-injunction

stage. See Am. Compl. ¶ 83 (asking the Court to declare Ohio’s entire signature-matching scheme

to be unconstitutional). The Sixth Circuit has found that the public interest does not favor this

approach to election litigation.

III.   CONCLUSION

       For these reasons, the Court should deny Plaintiffs’ motion for preliminary injunction.




                                                 39
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41 Filed: 09/12/20 Page: 41 of 41 PAGEID #: 878




                                                Respectfully submitted,

                                                DAVE YOST
                                                Ohio Attorney General

                                                /s/ Julie M. Pfeiffer
                                                JULIE M. PFEIFFER (0069762)*
                                                Counsel of Record
                                                ANN YACKSHAW (0090623)
                                                BRANDI SESKES (0077648)
                                                Assistant Attorneys General
                                                Constitutional Offices Section
                                                30 East Broad Street, 16th Floor
                                                Columbus, Ohio 43215
                                                Tel: (614) 466-2872; Fax: (614) 728-7592
                                                Julie.pfeiffer@ohioattorneygeneral.gov
                                                Ann.Yackshaw@ohioattorneygeneral.gov
                                                Brandi.Seskes@ohioattorneygeneral.gov

                                                Counsel for Defendant Ohio Secretary of State Frank
                                                LaRose




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 12, 2020, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the court’s system.

                                                /s/Julie Pfeiffer
                                                JULIE PFEIFFER (0069762)*
                                                Assistant Attorney General




                                                  40
